PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,792,639
Issue Date: October 6, 2020
Application No. 15/953,983
Filed: April 16, 2018
For: RECONFIGURABLE CHEMICAL SYNTHESIS SYSTEMS AND METHODS

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 26, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brandon S. Blackwell appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows a payment amount of $1,115.00 was submitted on January 4, 2021, to satisfy the deficiency amount owed for application fees. However, petitioner submitted an incorrect amount that was not based on the date of the initial filed request. Therefore, due to the incorrect amount that was submitted, it resulted in an overpayment of $100.00 that is unnecessary, and has been credited back to the petitioner’s deposit account.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions